ORDER

PER CURIAM.
Mark Burton was convicted of second degree murder, § 565.021 RSMo 19941 and armed criminal action, § 571.015 and sentenced to life imprisonment and a concurrent term of thirty years imprisonment.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment of conviction for murder and armed criminal action is affirmed. Rule 30.25(b). The judgment denying the motion filed under Rule 29.15 is based on findings of fact that are not clearly erroneous and is affirmed. Rule 84.16(b).

. All statutory references are to RSMo 1994.